 559303 NLRB No. 89ELECTRICAL WORKERS IBEW LOCAL 1220 (CBS)1We grant the Employer's unopposed motion to correct the transcript.2The sports portion of the news program was still using a mechanicalprompting system.3The Employer's nonnews programs still use the mechanical prompting sys-tem operated by a Local 2 stagehand.International Brotherhood of Electrical Workers,AFL±CIO, Local 1220 and CBS Inc. and The-atrical Stage Employees Union, Local No. 2 of
International Alliance of Theatrical Stage Em-
ployees and Moving Picture Machine Opera-
tors of the United States and Canada, AFL±
CIO, Party in Interest. Case 13±CD±427June 27, 1991DECISION AND DETERMINATION OFDISPUTEBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTThe charge in this Section 10(k) proceeding wasfiled July 5, 1990, by CBS Inc., the Employer, alleging
that International Brotherhood of Electrical Workers,
AFL±CIO, Local 1220 (Local 1220) violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Theatrical Stage Employees Union, Local No. 2 of
International Alliance of Theatrical Stage Employees
and Moving Picture Machine Operators of the United
States and Canada, AFL±CIO (Local 2). The hearing
was held July 7, 1990, before Hearing Officer Myra J.
Mattress.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.1I. JURISDICTIONThe Employer is a New York corporation engagedin the business of radio and television broadcasting.
The Employer owns and operates WBBM-TV in Chi-
cago, Illinois, which is the only facility involved here.
During the past calendar year, a representative period,
the Employer had gross annual revenues in excess of
$100,000 from advertisement of nationally sold prod-
ucts. The parties stipulate, and we find, that the Em-
ployer is engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that Local 1220
and Local 2 are labor organizations within the meaning
of Section 2(5).II. THEDISPUTE
A. Background and Facts of the DisputeThe Employer has owned and operated WBBM-TVsince the early 1950s. Since that time, both Local 1220
and Local 2 have represented bargaining unit employ-
ees at WBBM-TV. Both Unions had collective-bar-gaining agreements with the Employer for identicalterms, October 1, 1987, to September 30, 1990.The work in dispute involves a process called ``tele-prompting,`` which is a term of art used to describe a
system of rolling a printed script in front of an on-air
speaker for the purpose of prompting the on-air speak-
er with the text to be delivered. In 1989, the Employer
purchased equipment known as ``Newstar,'' which is
at the center of the work dispute. Prior to the operation
of Newstar, the Employer used a mechanical prompt-
ing system operated by a Local 2 stagehand. The me-
chanical system required that news stories be typed on
a typewriter to produce a hard copy, and then a Local
2 stagehand would assemble the hard copy text with
tape in a continuous fashion on 8 x 11 paper. The text
was then placed on a conveyor belt equipped with
speed and directional controls and where an overhead
television camera would transmit the text to a tele-
vision monitor. The system's speed was determined by
a Local 2 stagehand who operated the two types of
controls.In the fall of 1989, the Employer began using theNewstar system, which eventually supplanted the me-
chanical prompting system for news programs.
Newstar is a computer system which allows the oper-
ator to produce, edit, and process information imme-
diately by use of a word processor directly to a tele-
vision monitor for on-air delivery. The operator of the
Newstar prompting device operates a 16-button keypad and controller knob in order to control the speed
of the text.From December 1989 to March 1990, the Employerused both systems in a dual fashion for news pro-
grams,2with a Local 2 stagehand operating the me-chanical system and a Local 1220 technician operating
the Newstar system. In March 1990, the Newstar sys-
tem became fully operational for news programs,3andthe Employer assigned the operation of the Newstar
system to Local 1220. Consequently, Local 2 filed a
grievance on behalf of the stagehands and a demand
for arbitration for the Newstar work. In an effort to
prevent the reassignment of the work to Local 2, Local
1220's business representative, Robert Janney, told the
Employer that if the Newstar system control was as-
signed to Local 2, Local 1220 would pull all of its
technicians off the job.B. Work in DisputeThe disputed work involves the operation of thespeed control device of the prompting subsystem of the
Newstar system currently being used by CBS Inc. at 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Although the notice of hearing describes the disputed work generally as``[t]he operation of the `Newstar' system currently being used by CBS Inc.
at its WBBM-TV station,'' it is clear from the record that the work in dispute
is as described above.its WBBM-TV station at 630 North McClurg Court,Chicago, Illinois.4C. Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to employees represented by Local
1220 on the basis of its collective-bargaining agree-
ment with Local 1220, the Employer's preference and
past practice, area and industry practice, and economy
and efficiency of operations.Local 1220 agrees with the Employer, and furtherrelies on the factor of relative skills in contending that
the disputed work should be awarded to employees
represented by it.Local 2 contends that the disputed work should beawarded to the employees represented by Local 2
based on its collective-bargaining agreement and the
Employer's past practice. Local 2 further argues that
the Board should give little, if any, weight to the factor
of employer preference in this case, because here the
Employer's preference arises only from its interpreta-
tion of a labor agreement.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute.As noted above, in response to information thatLocal 2 had filed a grievance and a demand for arbi-
tration for the Newstar work, Local 1220 informed the
Employer that if the Newstar work were assigned to
Local 2, Local 1220 would pull all the technicians in
Chicago off the job. Thus we find reasonable cause to
believe that a violation of Section 8(b)(4)(D) has oc-
curred. The parties stipulated that there exists noagreed-on method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.
Accordingly, we find that the dispute is properly be-
fore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsNeither Union has been certified by the Board as thecollective-bargaining representative of a unit of the
Employer's employees.Both Local 1220 and Local 2 had collective-bar-gaining agreements with the Employer with effective
dates from October 1, 1987, to September 30, 1990.
Section 1.03(b)(1)(B)(d) of Local 1220's agreementwith the Employer stated in part:Where CBS operates any such electronic or elec-trical devices with its own employees and such
device is mounted on or attached to equipment
operated by Technicians, or is operated from the
control room, such device shall be set up and/or
operated by Technicians.....
With reference to the use of computers whichgenerate for display prompting information on
news Programs, performers may manually operate
the speed control device of the prompting equip-
ment. If anyone other than the performer manu-
ally controls the speed of the equipment, it shall
be a Technician.The above provision had been included in succes-sive collective-bargaining agreements since 1981. The
Employer presented testimony that the above provision
was negotiated into the agreement in direct response to
the introduction of the Newstar system into the broad-
casting industry, with the understanding that Local
1220 technicians would perform the computer prompt-
ing work when it became operational.Local 2's agreement with the Employer provided atsection 6.(b):Scope of DutiesÐTeleprompter: The employeescovered by this Agreement assigned to work as
stagehands, shall operate and maintain all tele-
prompter devices even though such devices are
leased or licensed by the Employer, provided,
however, when a teleprompter device or some
portion thereof is attached to a camera, the em-
ployee covered by this Agreement shall merely
operate such device, but shall not attach it to or
remove it from the camera.Thus, the Local 1220 contract specifically refers tocomputer generated teleprompters, though the Local 2
contract does not. Although the language of the Local
2 contract arguably is sufficiently broad to cover the
disputed work, we find that the specificity of the Local
1220 contract in referring to computer generated tele- 561ELECTRICAL WORKERS IBEW LOCAL 1220 (CBS)prompters favors an award of the disputed work to theemployees represented by Local 1220.2. Employer preference, assignment, andpastpractice
The Employer has expressed a preference that thework in dispute continue to be performed by Local
1220-represented employees. Although the mechanical
prompting system used prior to the advent of Newstar
was operated by Local 2 stagehands, that system was
different from the Newstar computerized system and
the Employer has consistently assigned the work in
dispute to Local 1220-represented employees since the
Newstar system became operational. Moreover, the
Employer's national practice involving computer-gen-
erated prompting equipment is to assign it to IBEW-
represented technicians unless it is leasing the equip-
ment and subcontracting personnel from another com-
pany. Thus, we find that the factors of employer pref-
erence, assignment, and past practice favor an award of
the disputed work to employees represented by Local
1220.3. Area and industry practiceThe record indicates with respect to area and indus-try practice that there is no consistent pattern and dif-
ferent equipment may be used. Accordingly, we find
that this factor is inconclusive and does not favor an
award of the disputed work to either group of employ-
ees.4. Economy and efficiency of operationsThomas Holland, the Employer's director of indus-trial relations east, testified that a Local 1220 techni-
cian who is assigned to operate the Newstar system
can also perform several other duties, and thus the as-
signment of a technician allows for flexibility in sched-
uling personnel. In contrast, the Employer would have
to assign a full-time Local 2 stagehand to operate the
Newstar system exclusively. Thus, for example, a tech-
nician can operate the Newstar system during part of
a shift and also operate the television camera duringthe same shift, whereas if a stagehand were operatingthe Newstar system, both a technician and a stagehand
would be needed in the same shift to perform these
two functions. Accordingly, we find that this factor fa-
vors awarding the disputed work to employees rep-
resented by Local 1220.5. Relative skillsJohn Byrne, the Employer's director of operationsand engineering, testified that there was no skill nec-
essary to operate the Newstar system. The Employer
has been gradually training the technicians to operate
the Newstar system; the time required to train an oper-
ator varies, but could require several weeks. Despite
the Employer's investment of time in training the tech-
nicians, however, we find that this factor is inconclu-
sive and does not favor an award of the disputed work
to either group of employees.ConclusionAfter considering all the relevant factors, we con-clude that employees represented by Local 1220 are
entitled to perform the work in dispute. We reach this
conclusion relying on the factors of collective-bar-
gaining agreements, Employer assignment, preference,
and past practice, and economy and efficiency of oper-
ations. In making this determination, we are awarding
the work to employees represented by Local 1220, not
to that Union or its members. The determination is
limited to the controversy that gave rise to this pro-
ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of CBS Inc. represented by InternationalBrotherhood of Electrical Workers, AFL±CIO, Local
1220 are entitled to perform the operation of the speed
control device of the prompting subsystem of the
Newstar system currently being used by CBS Inc. at
its WBBM-TV station at 630 North McClurg Court,
Chicago, Illinois.